Case: 2:18-cv-00190-MHW-CMV Doc #: 47 Filed: 03/08/19 Page: 1 of 2 PAGEID #: 485




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO

 PHILIP CHARVAT on behalf of himself             :
 and others similarly situated,                  :
                                                 :
        Plaintiff,                               :   Case No. 2:18-cv-190
                                                 :
 v.                                              :
                                                 :
                                                 :
 THE SOUTHARD CORPORATION                        :                                                 A
                                                 :
        Defendant.                               :
                                                 :
                                             /

                        MOTION TO WITHDRAWAL AS COUNSEL

       NOW COMES the Plaintiff Philip Charvat, who respectfully requests that Anthony

Paronich withdraw as counsel for the Plaintiff. The Plaintiff will continue to be represented by

the remaining counsel for the Plaintiff who currently have appearances in this matter.




Respectfully submitted for Plaintiff,

/s/ Anthony Paronich
Anthony Paronich
Email: anthony@broderick-law.com
BRODERICK & PARONICH, P.C.
99 High St., Suite 304
Boston, Massachusetts 02110
Telephone: (617) 738-7080




                                CERTIFICATE OF SERVICE
Case: 2:18-cv-00190-MHW-CMV Doc #: 47 Filed: 03/08/19 Page: 2 of 2 PAGEID #: 486




       I hereby certify that on March 8, 2019, a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the court’s electronic filing system.

                                                     /s/ Anthony I. Paronich
                                                     Anthony I. Paronich




                                                 2
